Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from the refusal of a writ of habeas corpus. The applicant and two joint defendants were tried and convicted in the Criminal Court of Baltimore upon a charge of robbery with a deadly weapon. Each defendant received an indeterminate sentence of ten years.
The applicant alleges that he was unable to employ counsel, but admits that he was represented by counsel appointed by the court. He plead guilty to the charge. *681He complains that the other defendants subsequently obtained “acts of mitigation”, presumably reduction of sentence, but he does not state what the mitigation was, through what agency it was obtained, or any facts that would entitle him to similar relief. Cf. Coleman v. Warden, 198 Md. 678, 81 A (2) 460. As we said in that case, “a prisoner can always seek a reduction in sentence by applying to the Division of Parole and Probation”.

Application denied, with costs.